Citation Nr: 1736401	
Decision Date: 08/31/17    Archive Date: 09/06/17

DOCKET NO.  13-32 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for cause of death to include as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Yaffe, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1969 to September 1970.

The Veteran died on January [redacted], 2011, the appellant in this case is the Veteran's surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) from an April 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied the appellant's claim for service connection for cause of death to include as due to Agent Orange exposure.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is necessary to reschedule the appellant for a personal videoconference hearing before a Veterans Law Judge at the RO. 

Per the appellant's request, she was scheduled for a videoconference hearing before a Veteran's Law Judge at the RO for August 4, 2016.  See June 2016 notification letter.  However on July 18, 2016, prior to the scheduled hearing, VA received a letter from the appellant indicating that she was dealing with stage 4 lung cancer and had treatment and surgery scheduled for the night before and the date of the hearing.  The appellant specifically asked that her hearing request be rescheduled.  See correspondence July 2016.  Given her explanation, the Board finds that good cause has been shown for her failure to report to the scheduled August 2016 hearing.  Because there is no indication that the appellant has yet been rescheduled for the requested hearing, a remand is required.
Accordingly, the case is REMANDED for the following action:

Take appropriate steps to schedule the appellant for a videoconference hearing before a Veterans Law Judge at the RO in accordance with her request.  The appellant should be notified in writing of the date, time, and location of the hearing.

After the hearing is conducted, or if the appellant withdraws her request or fails to report for the scheduled hearing without showing of good cause, the claims file should be returned to the Board, in accordance with appellate procedures. 


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




